Summit App. No. 20488. This cause is pending before the court on the certification of conflict by the Court of Appeals for Summit County. Upon consideration of the joint motion for amicus curiae, Attorney General of Ohio, to participate and present oral argument scheduled for May 22, 2002, on behalf of appellant,
IT IS ORDERED by the court that the motion for amicus curiae, Attorney General of Ohio, to participate in oral argument be, and hereby is, granted, and amicus curiae may present oral argument on behalf of appellant.